Citation Nr: 0534856	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code.

(The issues of service connection for a bilateral knee 
disability, bilateral ankle disability, bilateral shoulder 
disability, a disability manifested by body cramps, a 
disability manifested by a sore throat and a chronic cough, a 
cardiovascular disability, ulcers, a liver disability, a 
spleen disability, an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling, an initial 
compensable rating for sarcoid skin lesions, an initial 
compensable rating for dry eye and conjunctivitis, for the 
period preceding December 13, 2001, an initial rating higher 
than 20 percent rating for dry eye and conjunctivitis, for 
the period beginning December 13, 2001, a higher initial 
rating higher than 20 percent rating for diabetes, and a 
total rating based on individual unemployability (TDIU) will 
be addressed in a separate decision)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
November 1953, and from October 1957 to May 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim seeking 
entitlement to vocational rehabilitation benefits.  

It is pointed out that the issues in the separate decision 
were discussed at a hearing held by a Veterans Law Judge in 
December 1998.  That hearing did not discuss the veteran's 
separate claim for vocational rehabilitation and training as 
the veteran had not yet raised said claim.  










REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  Specifically, the veteran was never sent a VCAA 
letter regarding his claim for vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code.  
Accordingly, his claim must be remanded so that he can be 
provided notice as required under the provisions of 38 C.F.R. 
§ 3.159 (b) in written format.  

Therefore, the case is REMANDED for the following action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The appellant 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claim for vocational 
rehabilitation and training under Chapter 
31, Title 38, United States Code, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant 
should also be requested to provide any 
evidence in his possession that pertains 
to his claim.  

2.  Thereafter, the RO should 
readjudicate the claim for vocational 
rehabilitation benefits.  If the claim 
remains denied then the RO should issue a 
Supplemental Statement of the Case to the 
appellant on the issue on appeal.  The 
appellant and his representative should 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 
 
 
 

